Citation Nr: 0424850	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for claimed diabetes 
insipidus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  

In the course of his appeal, the veteran was afforded an RO 
hearing before an RO hearing officer in May 2003.  

Subsequently, the veteran offered testimony before the 
undersigned Veterans Law Judge at a hearing at the RO in 
April 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
the claimants in substantiating their claims.  VCAA §3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2003)).  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)).  

The assistance provided by the VA will also include making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

The veteran contends that his diabetes insipidus is the 
result of an injury to his head while performing a basic 
training exercise.  

The Board notes the submission of three letters dated in 
April 1982, October 1982, and June 1983, from individuals who 
served with the veteran in basic training and claimed to have 
witnessed the incident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

The Board notes that the veteran's June 1946 separation 
examination is void of any mention of head trauma.  It is 
further noted that the claims folder contains an October 1983 
statement by a private medical examiner who claimed to have 
treated the veteran for frequent severe headaches.  The 
private medical examiner stated that the veteran's treatment 
for a headache condition commenced in 1956.  

An October 1984 letter from a VA medical examiner, states 
that the veteran's diabetes insipidus is attributable to head 
trauma.  The examiner diagnosed the veteran as having 
idiopathic diabetes insipidus after ruling out the 
alternative causes of the condition.  

However, an October 2002 VA medical examiner found that, 
although the veteran had a current case of diabetes insipidus 
and head trauma was a well known and accepted cause of 
diabetes insipidus, he could not conclude that the veteran's 
diabetes insipidus was linked to his head injury.  The 
examiner stated his belief that the veteran required a 
Magnetic Resonance Imaging (MRI) test to determine whether 
the cause of his diabetes insipidus was a head injury 
allegedly sustained while in service.  

In light of the evidence presented, in the form of the April 
1982, October 1982, and June 1983 letters from the service 
men who purportedly witnessed the traumatizing event, and 
given the variety of medical opinions, the Board finds 
additional evidentiary development is necessary before the 
veteran's claim can be adjudicated, and remands the case for 
further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment and 
private records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his diabetes 
insipidus.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo a VA examination with an 
appropriate specialist for the purpose of 
determining the nature and likely 
etiology of his diabetes insipidus.  All 
necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran has a current 
disability manifested by diabetes 
insipidus due to a head injury or other 
disease or injury that was incurred in or 
aggravated by service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Following the completion of the 
requested development, the RO should 
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



